DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 1-20 are under examination. 

Priority
	This application is a 371 of PCT/EP2018/067227 filed on June 27, 2018 which claims priority to foreign application CHINA PCT/CN2017/091000 filed on June 30, 2017. 

Information Disclosure Statement
	The information disclosure statements filed on December 17, 2019 and January 11, 2021 comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 15 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “e.g., subtilisin or metalloprotease”; “e.g., laccase, peroxidase, peroxygenase and/or haloperoxidase” and “preferably a protease, lipase, amylase, cellulase, pectinase, mannanase, and/or DNase”, which contain the exemplary language “e.g.” and “preferably”. The phrases "e.g." and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	Claim 15 recites the limitation “wherein the enzyme inhibitor is a protease inhibitor”.  Claim 15 depends from claim 1, which does not recite an enzyme inhibitor. There is insufficient antecedent basis for “enzyme inhibitor” in the claim.  
Claim 19 recites the limitation “such as enzyme crystals”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites a number of water-soluble salts, including the limitations “calcium nitrate”, “calcium chloride”, “calcium acetate”, “calcium citrate”, and “calcium formate”. Claim 8 depends from claim 1, which recites “a water-soluble salt of sodium, potassium, magnesium, zinc, or ammonium”. There is no recitation of calcium in claim 1, making claim 8 is broader than then claim 1 by including water-soluble salts of calcium. Thus, claim 8 does not include all the limitations of the claim from which it depends and does not further narrow the scope of claim 1, and therefore is an improper further limiting claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schmiedel et al., US 2009/0156454 A1, published on June 18, 2009.
Regarding claim 1, Schmiedel teaches granulates of sensitive ingredients of laundry detergent or cleaning compositions (title and description, paragraph 0002). Schmiedel teaches the incorporation of enzymes in liquid form, which are generally mixed into predominantly liquid or gelled laundry detergent and cleaning compositions (relevant to an enzyme slurry) (description, paragraph 0003). Schmiedel further teaches adding enzymes in solid form to liquid compositions (relevant to (a) enzyme particles) (description, paragraph 0007). Schmiedel teaches adding solubility enhancers including water-soluble inorganic salts, monosaccharides, and swelling agents (relevant to (b) water-soluble salt of sodium, potassium, magnesium, zinc or ammonium) (description, paragraph 0046). Schmiedel teaches the addition of a thickener including polyacrylate thickener, Xanthane gum, gellan gum, alginate, carrageenan, carboxymethyl cellulose, wellan gum and modified natural products such as modified starches and celluloses (relevant to item (c) ) (description, paragraph 0306). Schmiedel teaches manufacturing the laundry detergent or cleaning composition by blending the ingredients in a stirring vessel, water, non-aqueous solvent and surfactants being advantageously present (relevant to (d) water) (description, paragraph 0334). 
Regarding claim 2, Schmiedel teaches that the laundry detergent or cleaning composition can comprise 0.01 to 3 wt% of thickener, which encompasses the claimed range of 0.25 to 2.5% w/w (description, paragraph 0311). 
Regarding claim 3, Schmiedel teaches that a large number of the most varied salts from the group of inorganic salts can be employed as electrolytes. Schmiedel teaches that the content of electrolytes in the laundry detergent or cleaning composition normally ranges from 0.1 to 5 wt%, which falls within the claimed range of 1-10% w/w (description, paragraph 0314). Schmiedel further teaches a content of an inorganic salt, preferably a sulfate, particularly preferably sodium sulfate, from 3 to 20 wt% (description, paragraph 0338). 
Regarding claim 5, Schmiedel teaches that compositions furnished with granulates preferably comprise enzymes in total quantities of 1 x 10-8 to 5 weight percent, based on active protein, (relevant to at least 1% w/w of active enzyme protein) (description, paragraph 0100). The prior art range overlaps the claimed range from 1-5 weight %, and therefore anticipates the claimed range because it teaches the claimed range with sufficient specificity. See MPEP 2131.03. 
Regarding claim 6, Schmiedel teaches suitable enzymes are those from classes of the hydrolases, including proteases, esterases, lipases or lipolytic enzymes, amylases, cellulases or other glycosyl hydrolases, hemicellulases, cutinases, β-glucanases, oxidases, peroxidases, perhydrolases, laccases and mixtures of the cited enzymes (description, paragraph 0312). 
Regarding claim 7, Schmiedel teaches plasticizers as an optional ingredient, including polyethylene glycol (PEG), especially short chain PEGs (description, paragraph 0043). Schmiedel further teaches lower aliphatic alcohols, but above all polyols such as glycerine, ethylene glycol, propylene glycol, sorbitol, or diglycerine phosphate as enzyme stabilizers against physical influences (description, paragraph 0056). 
Regarding claim 8, Schmiedel teaches anionic surfactants may be in the form of their sodium, potassium or ammonium salts (description, paragraph 0248). Schmiedel further teaches a content of inorganic salt, preferably a sulfate, particularly preferably sodium sulfate (description, paragraph 0339). 
Regarding claim 9, Schmiedel teaches that enzymes or enzyme crystals can be kept stable in the aqueous phase with the aid of surfactants in a hydrophobic silicone environment, wherein the silicone phase is again stabilized by surfactants in a hydrophilic external phase (description, paragraph 0017). 
Regarding claim 11, Schmiedel teaches preparing enzyme granulates whereby the carriers were sprayed at 60°C with a mixture of 500mL of protease solution and with a 10% conc. Solution of a polyacrylate (description, paragraph 0390). 
Regarding claim 12, Schmiedel teaches a granulate composed of a protease component (ca. 5 wt%), and water (ca. 10 wt%), and 78 wt% of particulate carrier material (b) (sodium aluminum silicate, PVA or sodium sulfate) and 7 wt% binder (c) (polyacrylate) (relevant to a spray dried enzyme composition) (description, paragraph 0391). 
Regarding claim 13, Schmiedel teaches that adding inhibitors, proteases are prevented from hydrolyzing other enzyme molecules (description, paragraph 0004).  
Regarding claim 14, Schmiedel teaches that one group of stabilizers are the reversible protease inhibitors (description, paragraph 0054). This includes benzamidine hydrochloride, borax, boric acids, boronic acids or their salts or esters are frequently used (description, paragraph 0054). 
Regarding claims 16 and 18, Schmiedel teaches that processes for manufacturing granulates of sensitive ingredients of laundry detergent or cleaning compositions per se are known to the person skilled in the art (description, paragraph 0205). Schmiedel further teaches that substantial prior art exists in particular for the manufacture of enzyme granulates (description, paragraph 0205). Schmiedel teaches preferred embodiments formed by inventive described granulates, wherein the sensitive laundry detergent or cleaning composition ingredient (a) concerns a perfume, an optical brightener, a bleach activator or an enzyme, particularly an enzyme stabilized against oxidation (relevant to an enzyme-containing detergent composition) (description, paragraph 0086).
Regarding claim 17, Schmiedel teaches the approach of adding sensitive ingredients in the form of solid granulates to liquid laundry detergent and cleaning compositions builds on the extensive experience collected from the manufacture of enzyme granulates for use in solid compositions (relevant to wherein the detergent is a soap or detergent bar) (description, paragraph 0007). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmiedel et al., US 2009/0156454 A1, published on June 18, 2009, in view of Beers et al., WO 2009/000605, published on March 17, 2010. 
Regarding claim 4, Schmiedel teaches that the content of the enzymes, the liquid enzyme formulations or the enzyme granules in a laundry detergent or cleaning composition can be, for example, about 0.01 to 5% by weight (relevant to at least 5% w/w) (description, paragraph 0313).  
Beers teaches detergent compositions comprising one or more enzymes, which provide cleaning performance, fabric care and/or sanitation benefits (description p.6, lines 24-26). Beers teaches that in granular or particulate detergent compositions, detergency enzymes are employed in granular forms in amounts of from about 0.1 to about 10.0 wt%, preferably from about 0.2 to about 3% by weight, more preferably from about 0.2 to about 1% by weight (description p.8, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enzyme slurry of Schmiedel to comprise enzyme particles in an amount of at least 5% w/w because Beers teaches that detergency enzymes are employed from about 0.1 to about 10.0 wt%, which overlaps the claimed range from 5-10 wt%, and therefore teaches the claimed range with sufficient specificity. Because the claimed range overlaps with the range disclosed by Beers, a prima facie case of obviousness exists. See MPEP 2144.05 I. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmiedel et al., US 2009/0156454 A1, published on June 18, 2009, in view of Markussen et al., WO 91/09941, published on July 11, 1991. 
The teachings of Schmiedel are discussed above. 
Regarding claim 10, Schmiedel does not teach wherein the enzyme particles consist of enzyme crystals. 
However, Markussen teaches aqueous slurries can be used as additives to liquid detergents, in the starch industry and in the food industry (description p.1, lines 28-30). Markussen teaches that if the slurry is aqueous, the water activity or the ionic strength in the slurry has to be controlled in such manner that the entire amount or substantially the entire amount of the crystalline enzyme is maintained in the crystal form (description p.1 line 30 to p.2, line 2). Markussen teaches a preferred embodiment where the preparation contains a protease and at least one other enzyme, whereby substantially 100% of the proteolytic activity is present as crystals (description p.4, lines 8-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the enzyme crystals of Markussen for the enzyme granulates taught by Schmiedel to arrive at an enzyme slurry wherein the enzyme particles consist of enzyme crystals. Each of Markussen and Schmiedel teach liquid detergent compositions comprising enzyme particles. One of ordinary skill would reasonably expect that substituting known enzyme crystals taught by Markussen for known enzyme granulates taught by Schmiedel would predictably result in an enzyme slurry composition comprising enzyme crystals. 

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmiedel et al., US 2009/0156454 A1, in view of Blasey et al., CA 2,305,562, published on August 21, 2000. 
The teachings of Schmiedel are discussed above. 
Regarding claims 17, 19 and 20, Schmiedel teaches the approach of adding sensitive ingredients in the form of solid granulates to liquid laundry detergent and cleaning compositions builds on the extensive experience collected from the manufacture of enzyme granulates for use in solid compositions (relevant to wherein the detergent is a soap or detergent bar) (description, paragraph 0007).
Schmiedel does not explicitly teach wherein the detergent is a soap or detergent bar, or a soap or detergent bar comprising enzyme particles or protease crystals. 
However, Blasey teaches the production of shaped detergent and cleaning composition units (abstract). Blasey teaches granulates consisting of all ingredients commonly contained in detergents and cleaning compositions, including builders, tensides, bleaching agents, bleach activators, enzymes, co-builders, foam inhibitors, and so on (description p.6, last paragraph). Blasey teaches shaped units can be produced in a predetermined three-dimensional shape  as slabs or bars, cubes, cuboids or similar three dimensional structures (description p.12, 2nd paragraph). Blasey further teaches that the range of enzymes that can be used contains enzymes from the class of proteases, lipases, amylases, cellulases or mixtures thereof (description p.26, last paragraph). Blasey teaches the composition of the shaped detergent and cleaning composition comprises enzymes (description p.30, Table 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created a soap or detergent bar comprising protease crystals as taught by Blasey using the enzyme granulates taught by Schmiedel to arrive at a soap or detergent bar comprising protease crystals. Both Blasey and Schmiedel teach granulate detergent and cleaning compositions comprising protease enzymes. One of ordinary skill would have reasonably expected that combining the enzyme granulates formulation of Schmiedel with the tablet forming technology of Blasey would predictably result in a soap or detergent bar comprising protease crystals. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schmiedel et al., US 2009/0156454 A1, published on June 18, 2009 in view of McIver et al., US 6,165,966 issued on December 26, 2000 and Toscano et al., WO 2016/097405, published on June 23, 2016. 
The teachings of Schmiedel are discussed above. 
Regarding claim 15, Schmiedel teaches that reversible peptide inhibitors for the protease subtilisin and fusion proteins from proteases and specific peptide inhibitors are also suitable (description, paragraph 0054). 
Schmiedel does not teach specific protease inhibitor species as listed in claim 15. 
However, McIver teaches liquid detergents containing proteolytic enzyme and protease inhibitors (title). McIver teaches a liquid detergent composition comprising an effective amount of a detersive surfactant, an active proteolytic enzyme, and a protease inhibitor having the formula Z—A—NH—CH(R)—C(O)—X (description column 2, lines 25-30). McIver further teaches that A is an amino acid moiety, preferably Ala, Gly, Val, Ile, Leu, Phe, or Lys (description column 4, lines 10-13). McIver teaches that X is a hydrogen or CF3; Z is an N-capping moiety and R is straight or branched C1-C6 unsubstituted alkyl, phenyl, or C7-C9 alkylaryl moieties (description column 2, lines 30-40). McIver further teaches the group methoxycarbonyl (Moc) and lists protease inhibitor examples containing combinations of 2 amino acids and different N-terminal groups (description column 5, line 1 – column 6, line 20). 
McIver does not teach the protease inhibitors Cbz-Arg-Ala-Tyr-H, Ac-Gly-Ala-Tyr-H, Cbz-Gly-Ala-Tyr-H, Cbz-Gly-Ala-Tyr-CF3, Cbz-Gly-Ala-Leu-H, Cbz-Val-Ala-Leu-H, Cbz-Val-Ala-Leu-CF3, Moc-Val-Ala-Leu-CF3, Cbz-Gly-Ala-Phe-H, Cbz-Gly-Ala-Phe-CF3, Cbz-Gly-Ala-Val-H, Cbz-Gly-Gly-Tyr-H, Cbz-Gly-Gly-Phe-H, Cbz-Arg-Val-Tyr-H, Cbz-Leu-Val-Tyr-H, Ac-Leu-Gly-Ala-Tyr-H, Ac-Phe-Gly-Ala-Tyr-H, Ac-Tyr-Gly-Ala-Tyr-H, Ac-Phe-Gly-Ala-Leu-H, Ac-Phe-Gly-Ala-Phe-H, Ac-Phe-Gly-Val-Tyr-H, Ac-Phe-Gly-Ala-Met-H, Ac-Trp-Leu-Val-Tyr-H, MeO-CO-Val-Ala-Leu-H, MeNCO-Val-Ala-Leu-H, MeO-CO-Phe-Gly-Ala-Leu-H, MeO-CO-Phe-Gly-Ala-Phe-H, MeSO2-Phe-Gly-Ala-Leu-H, MeSO2-Val-Ala-Leu-H, PhCO2O-P(OH)(O)-Val-Ala-Leu-H, EtSO2-Phe-Gly-Ala-Leu-H, PhCH2SO2-Val-Ala-Leu-H, PhCH2O-P(OH)(O)-Leu-Ala-Leu-H, PhCH2O-P(OH)(O)-Phe-Ala-Leu-H, or MeO-P(OH)(O)-Leu-Gly-Ala-Leu-H. 
However, Toscano teaches methods of improving binding of protease to inhibitor (abstract). Toscano teaches the protease inhibitors Cbz-Arg-Ala-Tyr-H, Ac-Gly-Ala-Tyr-H, Cbz-Gly-Ala-Tyr-H, Cbz-Gly-Ala-Tyr-CF3, Cbz-Gly-Ala-Leu-H, Cbz-Val-Ala-Leu-H, Cbz-Val-Ala-Leu-CF3, Moc-Val-Ala-Leu-CF3, Cbz-Gly-Ala-Phe-H, Cbz-Gly-Ala-Phe-CF3, Cbz-Gly-Ala-Val-H, Cbz-Gly-Gly-Tyr-H, Cbz-Gly-Gly-Phe-H, Cbz-Arg-Val-Tyr-H, Cbz-Leu-Val-Tyr-H, Ac-Leu-Gly-Ala-Tyr-H, Ac-Phe-Gly-Ala-Tyr-H, Ac-Tyr-Gly-Ala-Tyr-H, Ac-Phe-Gly-Ala-Leu-H, Ac-Phe-Gly-Ala-Phe-H, Ac-Phe-Gly-Val-Tyr-H, Ac-Phe-Gly-Ala-Met-H, Ac-Trp-Leu-Val-Tyr-H, MeO-CO-Val-Ala-Leu-H, MeNCO-Val-Ala-Leu-H, MeO-CO-Phe-Gly-Ala-Leu-H, MeO-CO-Phe-Gly-Ala-Phe-H, MeSO2-Phe-Gly-Ala-Leu-H, MeSO2-Val-Ala-Leu-H, PhCO2O-P(OH)(O)-Val-Ala-Leu-H, EtSO2-Phe-Gly-Ala-Leu-H, PhCH2SO2-Val-Ala-Leu-H, PhCH2O-P(OH)(O)-Leu-Ala-Leu-H, PhCH2O-P(OH)(O)-Phe-Ala-Leu-H, or MeO-P(OH)(O)-Leu-Gly-Ala-Leu-H.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a protease inhibitor selected from the group taught by Toscano based on the teachings of McIver as the enzyme inhibitor in the composition taught by Schmiedel, because protease inhibitors were well known in the art at the time of invention, and the basic structure of effective protease inhibitors was also well known in the art at the time of invention. 
	
Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636